Citation Nr: 0823167	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-28 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for post traumatic stress disorder (PTSD) prior to 
August 31, 2006, and to a rating in excess of 50 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E.D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


FINDINGS OF FACT

1.  Prior to August 31, 2006, the veteran generally 
functioned satisfactorily, with routine behavior and self-
care.  His PTSD did not result in more than mild occupational 
and social impairment due to a depressed mood, anxiety, panic 
attacks, and sleep impairment.

2.  From August 31, 2006, forward, the veteran's PTSD 
resulted in social and occupational impairment due to panic 
attacks, chronic sleep impairment, depression, hyper-
vigilance, paranoia, irritability, auditory hallucinations, 
and homicidal/suicidal ideations, but the veteran did not 
experience deficiencies in most areas of functioning.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent disabling for PTSD for the period prior to 
August 31, 2006 have not been met.  38 U.S.C.A.  §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for entitlement to an evaluation in excess 
of 50 percent disabling for PTSD, from August 31, 2006, 
forward, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

Service connection was established for PTSD in a May 2004 
rating decision.  Subsequently, a 30 percent rating was 
assigned in a July 2006 rating decision, with an effective 
date of November 30, 2005.  The veteran's rating was 
increased to 50 percent in a November 2006 rating decision, 
with an effective date of August 31, 2006, and that rating is 
currently in effect.

A 30 percent rating is assigned where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
Part 4, Diagnostic Code 9411 (2007).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2007).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered. 38 C.F.R. § 4.126(a) (2007).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2007).

VA outpatient treatment records from November 2005 report 
that the veteran experienced panic attacks 1-2 times per week 
and nightmares about once a week.  The veteran reported daily 
intrusive thoughts of Vietnam combat and continuous hyper-
vigilance.  His mood was irritable and somewhat depressed, 
but improved.  He was given a GAF score of 45.  

In a report of a VA examination in February 2006, the 
examiner noted that the veteran had trouble sleeping at least 
three times a week and had panic attacks about three times a 
month.  The veteran reported daily thoughts about Vietnam.  
However, he denied missing any work because of his PTSD 
symptoms and reported getting along with his spouse.  The 
examiner noted that although the veteran appeared somewhat 
depressed during the examination, he was alert and coherent, 
with no evidence of impaired thought processes, judgment, or 
memory.  The examiner concluded that the veteran's PTSD 
appeared "mild" at the time and assigned a GAF score of 65.   

The above evidence shows that while the veteran suffered from 
panic attacks, chronic sleep impairment, irritability, hyper-
vigilance, and a depressed mood, the effect of these symptoms 
on his social and occupational functioning was generally 
mild, with no impairment to his thought processes, judgment, 
or memory.  

There is no evidence of record prior to August 2006 that 
indicates that the veteran suffered from (for example) 
reduced reliability and productivity due to flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships that 
would warrant an assignment of a 50 percent rating.  Hence, 
the preponderance of the evidence of record weighs against a 
finding that a schedular rating higher than 30 percent is 
warranted from the period from November 2005 to August 2006.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R.  § 3.102 (2005).

A VA outpatient report from August 2006 noted that the 
veteran's panic attacks had increased in severity to three 
times per week and that he had nightmares two to three times 
per week.  The veteran stated that he has been having "some 
kind of bad moods," and that he is highly irritable and 
depressed.  The veteran also reported increased hyper-
vigilance, daily intrusive thought of Vietnam, routine 
paranoid thoughts, homicidal and suicidal ideations, and 
auditory hallucinations.  He reported great difficulty in 
dealing with other people, noting that others, including his 
granddaughter, avoided him and were afraid of him.  He also 
stated that he avoided intimacy with his wife, including 
simple conversations.  His treating physician noted that the 
veteran's current symptoms significantly impaired his 
occupational functioning and social/interpersonal 
relationships.  A GAF score of 40 was assigned.  

In a September 2006 statement, the veteran described some of 
his PTSD symptoms, including nightmares, panic attacks, 
paranoia, auditory hallucinations, homicidal and suicidal 
ideations, depression, and irritability.  He also described 
how his PTSD has interfered with his ability to socialize 
with other people, sleep, and enjoy life.  

In a VA outpatient treatment report from December 2006, the 
veteran reported a somewhat improved mood and less frequent 
panic attacks and denied suicidal or homicidal ideations.  
However, he continued to report routine paranoid thought and 
auditory hallucinations.  He also continued to experience 
great difficulty dealing with other people, noting that 
others avoided him and were afraid of him.  His treating 
physician noted that the veteran's current symptoms 
significantly impaired his occupational functioning and 
social/interpersonal relationships.  She assigned a GAF score 
of 45.  A VA outpatient report from March 2007 contains 
nearly identical notes.

In April 2007, the veteran underwent another VA examination.  
The veteran continued to report panic attacks, chronic sleep 
disturbance, depressed mood, anger, irritability, auditory 
hallucinations, and suicidal ideations.  However, he denied 
missing work due to his illness and claimed to perform well 
at work.  He described his relationship with his wife as 
"okay," but distant, and admitted that he generally tries 
to avoid other people.  The examiner noted that the veteran 
was well-groomed, pleasant, and articulate during the 
interview, with no evidence of impaired thought processes, 
judgment, or memory.  He characterized the veteran's PTSD as 
mild, concluded that the veteran's PTSD had a mild impact on 
his occupational functioning and a moderate impact on social 
functioning, and assigned a GAF score of 55.  He also noted 
that results from the Minnesota Multiphasic Personality 
Inventory-II suggested that the veteran may be over-reporting 
his symptoms.  

The last relevant medical evidence of record is a VA 
outpatient record from June 2007.  The veteran reported bi-
weekly panic attacks and nightmares two to three times per 
week.  He also continued to report hyper-vigilance, routine 
paranoid thought, and auditory hallucinations, as well as 
irritability and difficulty dealing with others.  His 
treating physician noted that the veteran's current symptoms 
significantly impaired his occupational functioning and 
social/interpersonal relationships.  However, the veteran did 
not report suicidal or homicidal ideations.  His mood had 
also improved.  She assigned a GAF score of 45.  

While the veteran has reported occasional auditory 
hallucinations and suicidal ideations, there is no evidence 
of record that he performs obsessional rituals which 
interfere with routine activities or has intermittently 
illogical obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; and difficulty in adapting to 
stressful circumstances.  

On the contrary, in the April 2007 VA examination report, the 
examiner noted that the veteran is well-dressed and well-
groomed.  He reported that the veteran was pleasant and 
articulate and his speech was "clearly understood."  The 
veteran's thought processes were described as "logical, 
coherent, and relevant," with no impairment to judgment, 
concentration or memory.  He was observed to be oriented to 
time, place, person, and situation, providing evidence 
against this claim.  

Additionally, in spite of the serious nature of the veteran's 
PTSD symptoms, he has reported good work performance with the 
same company for approximately 20 years, he has an "okay" 
relationship with his wife, as well as at least minimal 
social interaction with his fellow church members, and he has 
no history of involvement with the criminal justice system.  

The criteria for a 70 percent rating for PTSD requires 
impairment in most major areas of functioning, including 
work, family relationships, judgment, thinking, and mood.  
Here, the evidence of record shows that the veteran manages 
to function successfully in most areas of his life with mild 
or no impairment.  Indeed, in the April 2007 VA examination, 
the veteran claimed to perform well at work.  Thus, 
preponderance of the evidence of record weighs against a 
finding that a schedular rating higher than 50 percent is 
warranted from the period from August 2006, forward.  

Finally, the RO and the Board have considered whether the 
veteran's PTSD warrants referral for extra-schedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extra-schedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2007).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extra-schedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extra-schedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extra-schedular consideration is 
not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extra-schedular 
rating.  Id.  

The RO considered an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extra-schedular consideration was not warranted in this 
case.  The Board agrees. 

Ratings have been assigned based on schedular criteria that 
contemplate the disability and symptomatology resulting the 
veteran's from PTSD.  Therefore, no referral for extra-
schedular consideration is required and no further analysis 
is in order.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2005).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, in increased rating claims, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified with respect to 
increased rating claims, that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from non-compensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

Here, the VCAA duty to notify was mostly satisfied by way of 
a letter sent to the veteran in January 2006.  This letter 
fully addressed all three notice elements and was sent prior 
to the initial RO decisions in this matter.

The January 2006 letter informed the veteran of what evidence 
was required to substantiate the claim for an increased 
rating for PTSD and of the veteran's and VA's respective 
duties for obtaining evidence. 

Notice as to assignment of disability ratings and notice as 
to assignment of effective dates was also provided to the 
veteran in March 2006 prior to the initial adjudication of 
his claims by the RO in April 2006.  

The March 2006 letter also informed the veteran of what 
factors VA considers in assigning disability ratings, 
including the impact of the condition and symptoms on 
employment.  Additionally, he was given examples of what 
medical and lay evidence he should submit, such as statements 
from employers regarding how his disability affects his 
ability to work and statements from people who have witnessed 
how his disability affects him.  Finally, the veteran was 
told that relevant diagnostic codes published as Title 38 
Code of Federal Regulations, Part 4would be used to rate his 
disability.

While the Board notes that there was only one month between 
the March 2006 Dingess letter and the April 2006 
adjudication, the Board finds that any error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured any error 
in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case in July 2006, 
August 2006, December 2006, May 2007, and August 2007, after 
the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the RO's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or a supplemental statement of the case, is sufficient 
to cure a timing defect).  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as any timing error did not affect 
the essential fairness of the adjudication.

While notice may not have perfectly adhered to the Court's 
language in Vazquez-Flores, not every notice error requires 
remand, just errors that prejudice the veteran.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

Here, the veteran has demonstrated actual knowledge of what 
is required to establish an increased rating for PTSD.  In a 
September 2006 statement, the veteran described how his PTSD 
has interfered with his ability to socialize with other 
people, sleep, and enjoy life.  This is evidence that the 
veteran had actual knowledge that he had to present evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  

Thus, the Board finds that any notice errors with regard to 
the veteran's claim for an increased rating for PTSD did not 
prejudice the veteran.  

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the RO has obtained the veteran's service treatment 
records, as well as VA outpatient treatment records.  The 
veteran was also afforded VA examinations in April 2004, 
February 2006, and April 2007.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the veteran or his 
representative have not identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the veteran in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


